

101 S782 RS: Gettysburg National Military Park Expansion Act
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 394113th CONGRESS2d SessionS. 782[Report No. 113–168]IN THE SENATE OF THE UNITED STATESApril 23, 2013Mr. Casey (for himself, Mr. Toomey, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 22, 2014Reported by Ms. Landrieu, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo amend Public Law 101–377 to revise the boundaries of the Gettysburg National Military Park to
			 include the Gettysburg Train Station, and for other purposes.1.Short titleThis Act may be cited as the
			 Gettysburg National Military Park
			 Expansion Act.2.Gettysburg
			 National Military Park expansion(a)Gettysburg
			 National Military Park boundary revisionSection 1 of Public Law 101–377 (16 U.S.C.
			 430g–4) is amended by adding at the end the following:(d)Additional
				landIn addition to the land described in subsections (a) and
				(b), the park shall include—(1)the property
				commonly known as the Gettysburg Train Station (including land
				located in close proximity to the Gettysburg Train Station) that
			 is—(A)located in the
				Borough of Gettysburg; and(B)depicted on the
				map entitled Gettysburg National Military Park, Proposed Boundary,
				numbered 305/80,045, and dated September 2008; and(2)the property that
				is—(A)located adjacent
				to Plum Run in Cumberland Township; and(B)depicted on the
				map entitled Gettysburg National Military Park, Proposed Boundary
				Addition, numbered 305/80,046, and dated February
				2009..(b)Acquisition and
			 disposal of landSection 2(a)
			 of Public Law 101–377 (16 U.S.C. 430g–5(a)) is amended—(1)by striking The Secretary
			 and inserting the following:(1)In
				generalThe Secretary;
				and(2)by adding at the
			 end the following:(2)Acquisition of
				publicly owned land(A)In
				generalSubject to
				subparagraph (B), the Secretary may acquire only by purchase from a
			 willing
				seller publicly owned property that is located within the property
			 described in
				section 1(d)(1) if the Secretary determines that efforts to acquire
			 the
				property without cost have been exhausted.(B)Eminent
				domainThe Secretary may not
				acquire by eminent domain property that is located within the
			 property
				described in section
				1(d)(1)..2.Gettysburg national military park expansion(a)Boundary revisionSection 1(b) of Public Law 101–377 (16 U.S.C. 430g–4(b)) is amended—(1)by striking include the and insert “include—(1)the; (2)at the end of paragraph (1) (as designated by paragraph (1)), by striking the period and inserting ; and; and(3)by adding at the end the following:(2)the properties depicted as Proposed Addition on the map entitled Gettysburg National Military Park Proposed Boundary Addition, numbered 305/80,045, and dated January, 2010 (2 sheets), including—(A)the property commonly known as the Gettysburg Train Station; and(B)the property located adjacent to Plum Run in Cumberland Township..(b)Acquisition of landSection 2(a) of Public Law 101–377 (16 U.S.C. 430g–5(a)) is amended—(1)in the first sentence, by striking "The Secretary" and inserting the following:(1)Authority to acquire landThe Secretary;(2)in the second sentence, by striking In acquiring and inserting the following:(2)Minimum Federal interestsIn acquiring; and(3)by adding at the end the following:(3)Methods of acquisition for certain landNotwithstanding paragraph (1), the Secretary may acquire the properties added to the park by
			 section 1(b)(2) only—(A)by donation; or(B)if the Secretary determines that efforts to acquire the properties without cost have been
			 exhausted, by purchase from a willing seller..May 22, 2014Reported with an amendment